In an action on a series of promissory notes and written guarantees thereof, commenced by service of a summons with notice of motion for summary judgment in lieu of complaint, plaintiff appeals from an order of the Supreme Court, Queens County, dated August 15,1980, which denied his motion “to rehear and re-argue” a prior order of the same court, dated June 13,1980, insofar as it denied his motion for summary judgment against the individual defendant. (The motion “to re-hear and re-argue” was actually one for renewal.) *1021Order dated August 15, 1980 reversed, on the law, with $50 costs and disbursements, motion to renew granted and, upon renewal, the order dated June 13, 1980 is vacated with respect to the individual defendant, plaintiff is granted summary judgment as against said defendant for the balance due on the notes, plus interest, and the action is remitted to the Supreme Court, Queens County, for a determination of the reasonable amount of plaintiff’s attorney’s fees. Plaintiff is entitled to judgment against the individual defendant on his guarantees notwithstanding the bankruptcy petition filed by the corporate defendant. A hearing should be held to determine the reasonable amount of the plaintiff’s attorney’s fees (see, e.g., Federal Deposit Ins. Corp. v Kassel, 72 AD2d 787). Titone, J.P., Lazer, Gulotta and Margett, JJ., concur.